PER CURIAM.
This is an interlocutory appeal from an order of the chancellor denying defendant’s motion for summary decree. This order, as all orders, decrees and judgments brought to this court, comes to us with a presumption of correctness. We have carefully reviewed the record and conclude that the appellant has failed to make it clearly appear that the chancellor’s ruling was erroneous.
This shall not be construed as holding that the facts pleaded by the appellee would be admissible into evidence at trial. Accordingly, the order appealed is affirmed.
Affirmed.